Citation Nr: 0407020	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  99-21 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C infection.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 18, 1970 to 
January 21, 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 RO decision.  The case now returns 
following remand by the Board in May 2003.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim decided herein.

2.  The convincing evidence of record demonstrates 
intravenous drug use during active service, without credible 
evidence of other likely exposure to blood products or means 
of hepatitis C transmission.

3.  Hepatitis C is not a disorder of service origin.


CONCLUSION OF LAW

Hepatitis C was not incurred in the line of duty and service 
connection is not warranted.  38 U.S.C.A. §§ 105, 1110 (West 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the present case, a substantially complete application was 
received from the veteran in February 1999.  Thereafter, in a 
rating decision dated in June 1999 the issue of service 
connection for hepatitis C infection was denied.  Only after 
that rating action was promulgated did the RO, in June 2003, 
provide notice to the claimant regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant and what information and evidence would be obtained 
by VA consistent with Pelegrini, supra, and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Pelegrini, the Court indicated that notice under the VCAA 
must be given prior to an initial unfavorable decision by the 
agency of original jurisdiction (AOJ or RO).  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  In this case, however, 
the initial RO decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  VA believes that the Court's 
decision in Pelegrini is incorrect as it applies to cases 
where the initial RO decision was made prior to the enactment 
of the VCAA and is pursuing further judicial review on this 
matter.  Assuming solely for the sake of argument, and 
without conceding the correctness of Pelegrini, however, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-RO decision notice was not prejudicial to the veteran.  
To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See also 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is 
no implicit exemption for the notice requirements contained 
in 38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

The Board emphasizes that in reviewing RO determinations on 
appeal, the Board is required to review the evidence of 
record on a de novo basis and without providing any deference 
to the RO's decision.  As provided by 38 U.S.C. § 7104(a), 
all questions in a matter that under 38 U.S.C. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially 
since an RO determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There simply is no 
"adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an RO decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the RO or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, the record indicates that the veteran has been 
fully apprised of what evidence would be necessary to 
substantiate the claim of service connection, as well as 
informed of the specific assignment of responsibility for 
obtaining such evidence.  38 U.S.C.A. § 5103(a).  First, in 
July 1999, the veteran was provided with a copy of the 
original rating decision dated in June 1999 setting forth the 
general requirements of then-applicable law pertaining to the 
establishment of service connection and what evidence was 
necessary to substantiate his claim.  The general advisement 
was reiterated in the statement of the case issued in 
August 1999 and in a supplemental statement of the case 
issued in January 2000.  Although the RO denied the veteran's 
claim as not well grounded in the June 1999 rating decision, 
August 1999 statement of the case, and January 2000 
supplemental statement of the case, the RO did adjudicate the 
veteran's claim on the merits in supplemental statements of 
the case issued in August 2002 and October 2003, following 
the enactment of the VCAA, which among other things 
eliminated the concept of a well-grounded claim.  Those later 
documents also advised the veteran as to how his claim could 
be substantiated.  Moreover, the June 2003 VCAA notice letter 
specifically advised the veteran to identify any records of 
medical care from VA or military sources, and to complete a 
release form pertinent to any identified private medical 
care.  That letter also advised the veteran of the need for 
competent evidence of a causal link between current 
disability and service, and generally advised him that VA 
would request Federal or military records on the veteran's 
behalf and assist him in obtaining private records if he 
provided the appropriate information.  The letter also 
contained the "fourth element" in that the veteran was 
notified of the need to give to VA any evidence pertaining to 
his claim.  In pertinent part, the RO in its letter requested 
the veteran to inform it about any other records that may 
exist to support his claim.  The veteran responded later in 
June 2003, specifically advising VA he had no additional 
evidence to submit.  Nor did he identify any additional 
evidence or argument after issuance of the October 2003 
supplemental statement of the case.  In this case, therefore, 
each of the four content requirements of a VCAA notice has 
been fully satisfied in regard to the veteran's service 
connection claim.  

The Board also notes that while the notice provided to the 
veteran in June 2003 with regard to his service connection 
claim was not given prior to the first AOJ adjudication of 
the claim, the notice was provided by the RO prior to the 
certification and transfer of the veteran's case to the Board 
following the Board remand in May 2003, that the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and that the case was 
thereafter readjudicated by the RO, as noted in the 
supplemental statement of the case provided to the veteran in 
October 2003.  That document set out the evidence considered, 
applicable law, and the reasons and bases for the 
determination made.  The veteran has also been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to the VA notices.  

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim consistent with 38 
U.S.C.A.§ 5103A(a), (b) and (c).  In particular, VA sought to 
obtain all private and VA treatment records referenced by the 
veteran.  Additionally, consistent with 
38 U.S.C.A.§ 5103A(d), the veteran was afforded VA medical 
examinations in May 1999, March 2000, and July 2003.  Such 
examinations were conducted by medical care professionals who 
rendered relevant opinions regarding the diagnosis and 
etiology of hepatitis C.  Further opinions are not needed in 
this case because there is sufficient medical evidence to 
decide the claim.  Moreover, the RO has provided the veteran 
with the opportunity for a personal hearing in April 2001 and 
has otherwise afforded him the opportunity to present 
evidence and argument throughout the appeal.  Given the 
extensive development undertaken already accomplished by the 
RO and the fact that the veteran has identified no other 
evidence to obtain relevant to his claim, the Board finds 
that the duty to assist has been met and that the record is 
ready for appellate review.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."

II.  Factual Background

On a March 1970 Report of Medical History, the veteran denied 
having had jaundice or stomach or liver trouble.  On a March 
1970 physical examination for enlistment purposes, he was 
clinically evaluated as normal (except for vision problems).  
In a February 1971 report of psychiatric evaluation, it was 
noted that the veteran was seen due to "apathy, lack of 
aptitude, and misbehavior."  It was noted that civilian 
history showed a pattern of anti-social and interpersonal 
difficulties dating back to pre-adolescence.  The diagnosis 
was immature personality.  On November 18, 1971, the veteran 
was seen at the Army dispensary (in Germany) with abdominal 
pain (right upper quadrant), nausea, vomiting, and icteric 
sclera.  
A urinalysis was positive for bile.  A note indicates that 
the veteran was to be admitted to the ward.  On November 19, 
1971, a notation indicates that the veteran was to report to 
back to the dispensary on another day later in that week.  On 
a December 1971 physical examination for separation purposes, 
the veteran was clinically evaluated as normal (except for 
defective vision).  The veteran indicated that there had been 
no change in his health since he entered service.  

Medical records from Effingham Orthopaedic Clinic show that 
in October 1992 the veteran reported a history of hepatitis 
during service while in Germany in 1972, for which he was 
transported back to the United States and hospitalized for 
two weeks.  He denied having received any previous blood 
transfusions at that time.  It was noted in December 1992 
that the veteran would be self-donating two units of blood in 
preparation for low back surgery.  

Medical records from the Red Cross, dated in January 1993, 
indicate that laboratory results from the veteran's blood 
tests were positive for the hepatitis C antibody.  A medical 
record from Effingham Orthopaedic Clinic dated in January 
1993 indicates that the veteran's doctor believed that the 
veteran may have active hepatitis C.  Medical records from 
St. Anthony's Memorial Hospital, dated in March 1993, note 
blood tests suggestive of a positive hepatitis C antibody 
with elevated liver enzymes.  The veteran was seen by a 
hepatologist; the impressions included chronic hepatitis C.   

A private social/psychological report, dated in January 1994, 
which was completed for evaluation purposes for admittance in 
a residential substance abuse rehabilitation program, 
indicates that the veteran reported that he had joined the 
Army to avoid prosecution for stealing gas.  He further 
reported that after four months in the service he was sent to 
Vietnam, where he began using intravenous heroin, and that he 
was thereafter sent to Germany "to get off drugs."  

Medical records from Brent Schwarm, M.D., dated in April 
1999, indicate that the veteran reported a history of 
hepatitis with questionable etiology.  The veteran related 
that he had yellow jaundice while in the military.  The 
assessment was hepatitis C, questionable as to whether it was 
chronic and active.   

On a May 1999 VA examination, the veteran reported that he 
had a history of a "well documented episode" during service 
in Germany when he was sent to sick call and diagnosed with 
icteric sclera, positive bilateral in the urine, and 
hepatitis in 1971.  It was further reported that at the time 
he had symptoms of vomiting blood, black stools, weakness, 
and sweating.  He said that he was taken to the Frankfurt 
Hospital for two weeks, given unknown intravenous fluids, and 
released.  He further reported that from 1971 to 1995 he 
continued to drink alcohol heavily and experienced numerous 
episodes of nausea, abdominal pain, some distension, 
vomiting, and black stools.  He also reported having had 
fatigue, weakness, depression and anxiety.  The veteran 
reported that he had not drunk since he was admitted to a 
detoxification program in January 1995 [sic] and had not 
experienced any of the above-described symptoms since then.  
Following laboratory tests, the diagnosis was abnormal liver 
function secondary to documented history of hepatitis.  

In a July 1999 statement, the veteran argued that he was 
treated in service for hepatitis C while he was stationed in 
Germany and upon his return to the States before his service 
discharge.  

In a private statement, dated in October 1999, Bruce 
Braswell, PAC, indicated that the veteran was recently seen 
for evaluation for past exposure to hepatitis.  It was noted 
that while in the military the veteran was diagnosed as 
having yellow jaundice.  It was further stated that the 
veteran denied receiving any blood products or transfusions, 
or using illicit drugs, but that he was sexually active.  It 
was also stated that he should be reconsidered for hepatitis 
C as being connected to military service, because testing for 
hepatitis C was not available until the early 1990s.  

On a March 2000 VA examination, it was noted that at the time 
of his diagnosis of hepatitis in 1971 the veteran had 
vomiting, hematemesis, and melena.  It was reported that he 
had a blood transfusion while in Frankfurt because he had 
melenic stools.  The veteran denied any occupational 
exposure, high-risk sexual activity, and intravenous drug 
use.  

In an August 2000 statement, a VA doctor stated that the 
veteran was followed in his primary care clinic for various 
medical problems.  He stated that the veteran's multiple 
blood tests appeared positive for hepatitis C, in the setting 
of elevated liver enzymes.  He noted that serological tests 
for hepatitis C were unavailable in the 1970s because the 
virus had not been specifically identified at that time.  

At an April 2001 RO hearing before a local hearing officer, 
the veteran testified that in either 1971 or 1972 he was 
hospitalized at the Frankfurt Hospital and told that he had 
hepatitis.  He said that he was not seen for hepatitis again 
until 1993 at the time that he was preparing for back 
surgery.  He said that he was not given any blood 
transfusions in service.  He said that between 1972 and 1993 
he occasionally had problems with abdominal pain, nausea, and 
a fever but thought the symptoms were the result of too much 
drinking.  He indicated that during that time period he had 
not been treated for hepatitis C.  

On a July 2003 VA examination, the examiner noted that the 
veteran's claims folder was reviewed and related the 
veteran's report of the circumstances surrounding his 
treatment for abdominal pain and icteric sclerae while 
serving in Germany in November 1971.  The examiner described 
the circumstances of the veteran's discovery of hepatitis C 
virus more than 20 years later.  It was noted that the 
veteran had not had any symptoms that could be related to 
hepatitis C and had never noticed jaundice again since the 
one incident during service.  The examiner stated that the 
veteran would not have known of his hepatitis C infection but 
for a blood transfusion in the 1990s, and that there has been 
no liver biopsy or treatment recommended.  

The examiner further noted that the veteran has been asked 
many times about possible avenues of exposure to hepatitis 
before service, during service, and after service, and that 
he has not provided any history that could be suspicious for 
hepatitis C transmission.  The examiner noted that the 
veteran has not had any blood transfusions.  The examiner 
also noted that on a January 1994 social and psychological 
evaluation at a substance abuse facility the veteran provided 
a history of using intravenous heroin in Vietnam during 
service and was sent to Germany to get off the drugs.  The 
examiner found that this history provided to a substance 
abuse case manager seemed to be "spontaneous and 
uninhibited."  

A physical examination was focused in the area of the liver.  
The veteran's liver function tests were reviewed.  The 
examiner's conclusion was that it was at least as likely as 
not that the veteran's hepatitis C was service connected, 
"based on the premise that the benefit of doubt goes to the 
veteran."  The examiner further stated that in repeatedly 
obtaining the veteran's medical history and reviewing his 
claims file, it was "extremely unlikely that it will be 
possible to determine when, how, and where" the veteran 
contracted hepatitis C.  The examiner stated that the 
documentation in the file indicated that the veteran used 
intravenous heroin while in Vietnam and subsequently 
developed transient jaundice after he was transferred to 
Germany.  The examiner found that this evidence was not 
sufficiently convincing but that, with the benefit of the 
doubt going to the veteran, it was "sufficient to settle the 
issue with the assumption that hepatitis C was aquired [sic] 
in Vietnam secdary [sic] to intravenous drug use."  



III.  Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein, and not the result of the veteran's 
own misconduct.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service (or during any applicable 
presumptive period) is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, see 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998), the result of his or her 
abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  Where 
drugs are used to enjoy or experience their effects and the 
effects result proximately and immediately in disability or 
death, such disability or death will be considered the result 
of the person's willful misconduct.  38 C.F.R. § 3.301(c)(3).  
For the purpose of this paragraph drug abuse means the use of 
illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. 
§ 3.1(m) (2003).  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

The veteran claims that he contracted hepatitis C in service.  
Although the veteran was seen on one occasion during service 
with complaints of abdominal pain (right upper quadrant), 
nausea, vomiting, and icteric sclera, service medical records 
are negative for any actual diagnosis of hepatitis C.  The 
Board notes, however, that both private and VA medical 
statements acknowledge that testing for hepatitis C was not 
even available until the early 1990s.  In January 1993 blood 
tests confirmed that the veteran tested positive for the 
hepatitis C antibody and subsequent medical evidence is 
consistent in confirming hepatitis C.

In the veteran's case, the record presents few possibilities 
for contraction of hepatitis C:  intravenous drug use, sexual 
transmission, and blood transfusion.  At one point or 
another, the veteran has both admitted to and denied that 
each of these possibilities exist.  The Board has thus 
weighed the evidence of record, to include service records, 
the post-service medical evidence and the veteran's own 
statements, concerning the likely means of hepatitis C 
exposure.  

First, with respect to a blood transfusion, although at the 
time of VA examination in March 2000 the veteran reported 
having had a blood transfusion in Frankfurt while in the 
service, such assertion is not borne out by the actual 
service medical records.  Moreover, the veteran himself 
denied having had any in-service transfusions at his personal 
hearing.  He also denied an-service transfusion history in 
October 1992 coincident with a medical consultation for 
disability other than hepatitis C, but, significantly, prior 
to having filed any claim for VA benefits based on hepatitis.  
The Board finds the negative service record and the veteran's 
October 1992 statements to be more probative than the later 
conflicting statement concerning any in-service transfusion, 
particularly when considered together.  As such, the Board 
concludes that it is unlikely that the veteran was exposed to 
hepatitis C through blood transfusions or blood products 
during active service.  

Relevant to the other possible means of exposure, the record 
shows that in January 1994, many years before the RO received 
the veteran's claim of service connection, the veteran 
reported to a substance abuse case manager that he had used 
intravenous heroin in service while stationed in Vietnam, 
prior to being transferred to Germany.  By the veteran's own 
admission in January 1994, he was sent to Germany from 
Vietnam during service in order "to get off drugs."  While 
there is no true confirmation in the service medical records 
that he was sent to Germany for the stated reason, 
contemporaneous records do show that the veteran underwent a 
psychiatric evaluation in February 1971 due to 
"misbehavior" among other things.  The nature of the 
misbehavior is not described.

After having submitted his VA claim for service connection, 
however, a private medical provider in October 1999 indicated 
that the veteran denied having used illicit drugs but 
reported that he was sexually active.  Then, at his 
March 2000 VA examination the veteran denied having had any 
occupational exposure, high-risk sexual activity or 
intravenous drug use.  At his July 2003 VA examination, it 
was again noted that the veteran had not provided any history 
that could be suspicious for hepatitis C transmission.  The 
VA examiner noted, however, the January 1994 report by the 
veteran of having used intravenous heroin in Vietnam during 
service.  

The Board affords greater weight to the possibility of the 
veteran having used intravenously illicit drugs during 
service, despite the lack of actual documentation of such in 
the contemporaneous service records.  The veteran's own 
admission of intravenous heroin use in Vietnam during 
service, as reported on a private January 1994 
social/psychological evaluation report in advance of his 
admission to a substance abuse rehabilitation program, 
appears sincere and credible.  Such a report was made many 
years before he filed his claim for VA disability benefits 
and without view of obtaining VA disability benefits based on 
his own report of medical history.  It is therefore deemed of 
extreme probative value.  The Board cannot find that the 
veteran's reports of not having used illicit drugs 
intravenously, which were made after he filed his claim for 
service connection in February 1999, are as candid and 
probative.  Moreover, the veteran has not identified any 
particulars that would tend to establish an in-service 
exposure other than illegal drug use as the likely means of 
contraction of hepatitis C.  Thus, the Board finds that the 
preponderance of the evidence supports a finding of illicit 
intravenous drug use during active service, without credible 
or verified in-service evidence of other likely exposure to 
blood products or other means of hepatitis C virus 
transmission.  

Additionally, after review of the veteran's statements 
relevant to the type and nature of drug usage, the Board 
further finds no basis for consideration of the veteran's in-
service drug use as merely occasional or therapeutic or 
otherwise within circumstances to exempt such from being 
considered misconduct.  By the veteran's own reports he used 
illegal drugs in an abusive manner and did so apparently long 
enough for him to be transferred to another station (i.e., 
Germany).  The law clearly states that service connection may 
not be established on a direct basis for a disease or injury 
that results from willful misconduct, or, for claims filed 
after October 31, 1990, that are the result of the abuse of 
illegal drugs.  See 38 U.S.C.A. §§ 105(a), 1110; 
38 C.F.R. § 3.301(a).  



There is only one medical opinion of record that directly 
addresses the etiology of hepatitis C.  The VA examiner in 
July 2003 performed a comprehensive review of the veteran's 
claims folder, conducted a physical examination of the 
veteran, and noted carefully the veteran's report of medical 
history.  He then opined that it was not likely that the 
source of the veteran's hepatitis C exposure could be 
determined.  Nevertheless, in giving the benefit of the doubt 
to the veteran, the examiner found that the veteran's 
hepatitis C infection was related to service and contracted 
during that period through intravenous drug use.  In 
attributing the method of contracting hepatitis C to 
intravenous drug use, the examiner gave weight to the 
veteran's report of heroin use in January 1994 - a report 
that he considered to be "spontaneous and uninhibited."  
The Board finds that the VA examiner's opinion is entitled to 
great deference, particularly given that it was made after a 
comprehensive review of the veteran's claims folder and 
examination of the veteran, was probative of the issue at 
hand, and was accompanied by rationale.  There are no other 
medical opinions directly concerning the etiology of the 
veteran's hepatitis C infection in the record for review, and 
specifically no opinions dissociating such from the veteran's 
reported drug use history.  

For the above reasons, service connection for hepatitis C 
infection cannot be established.  The Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, the preponderance of the evidence is against the 
veteran's claim and that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for residuals of a hepatitis C infection 
is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



